Case 1:20-cv-01107-JPH-MJD Document 59 Filed 10/30/20 Page 1 of 2 PageID #: 294




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 ANNIE L. FEAGIN,                        )
                                         )
                       Plaintiff,        )
                                         )
                    v.                   )       No. 1:20-cv-01107-JPH-MJD
                                         )
 JPMORGAN CHASE BANK, N.A.,              )
                                         )
                       Defendant.        )
                                         )
                                         )
 JPMORGAN CHASE BANK, N.A.,              )
                                         )
                       Counter Claimant, )
                                         )
                    v.                   )
                                         )
 ESTATE OF DONNA G. TUOHY Through )
 Personal Representative Garth Madison, )
 ANNIE L. FEAGIN,                        )
                                         )
                       Counter           )
                       Defendants.

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Magistrate Judge Mark J. Dinsmore has entered a Report and

 Recommendation, recommending that "any claims of the Estate of Donna G.

 Tuohy to the interplead funds in this matter be dismissed for . . . repeated

 failures to comply with the Court's orders." Dkt. 58 at 3. The parties have had

 the opportunity to object but have not done so. See Fed. R. Civ. P. 72(b); 28

 U.S.C. § 636(b)(1). The Court has considered and now ADOPTS the Report and

 Recommendation. Dkt. [58]. Any claims of the Estate of Donna G. Tuohy to

 the funds are DISMISSED.


                                         1
Case 1:20-cv-01107-JPH-MJD Document 59 Filed 10/30/20 Page 2 of 2 PageID #: 295




       Plaintiff, Annie L. Feagin, shall have through November 20, 2020 to

 move for disbursement of the funds and the entry of judgment.

 SO ORDERED.

Date: 10/30/2020




 Distribution:

 Daniel Cueller
 THE CUELLER LAW OFFICE
 dan@cuellerlaw.com

 Terrance Lamont Kinnard
 KINNARD & SCOTT
 tkinnard@kinnardlaw.net

 Kyle W LeClere
 BARNES THORNBURG LLP.
 kleclere@btlaw.com

 Brett Hunter Pyrdek
 BARNES & THORNBURG, LLP (Chicago)
 bpyrdek@btlaw.com




                                      2
